                                                                               George Kostolampros
                                                                               T 202.344.4426
                                                                               F 202.344.8300
                                                                               gkostolampros@venable.com
April 27, 2021

VIA ECF

The Honorable Joseph F. Bianco
Visiting Circuit Judge (sitting by designation in below referenced matter)
U.S. Court of Appeals for the Second Circuit
100 Federal Plaza
Central Islip, New York 11722

        Re:      United States of America v. Kenner, Cr. No. 13-607 (JFB)

Dear Judge Bianco,

        We write on behalf of Danske Bank A/S London Branch (“Danske”) in advance of the
April 28, 2021 conference to respectfully put before the Court the issues that Danske would like
to discuss with the Court now that settlement discussions with the government have terminated.

              1. Determining the Amount of Danske’s Claim As a BFP.

        The Court granted Danske’s motion for summary judgment and found that Danske is a
bona fide purchaser for value as to the initial loan purchased from Lehman.1 11/23/20 Tr. at 10.
As to the additional loans Danske advanced after it acquired Lehman’s interest, the Court found
that Danske has a valid interest in those additional loans, advanced those funds and has an interest
subject to limited discovery regarding due diligence conducted by Michael Devlin in order to
determine whether there is any setoff that would apply. 11/23/20 Tr. at 12-16; 12/10/20 Tr. at 5-
7. As we have previously argued, there is no basis for such set-off as the Court has determined
that Danske had no notice of forfeiture and that Danske gave value. Nevertheless, the Court held
that it would allow limited discovery on that issue. Danske is prepared to proceed immediately
and expeditiously to litigate the full amount of its claim. To that end, Danske is ready to proceed
with the limited discovery the Court agreed to allow the government. 11/23/20 Tr. at 24; id. at 25-
26 (“I emphasize limited.”)

      In addition to the limited discovery the Court has stated it would allow for the government,
Danske intends to seek limited discovery from the government that bears on the government’s

1
 This includes the $45 million of the $50 million PPF as the government has acknowledge that it is challenging only
$5 million of the $50 million PPF. 11/23/20 Tr. at 10 (“So with regards to PPF, I believe the $45 million, I don’t
believe the $45 million, I don’t believe that would be contested. We are contesting the $5 million.” ).
The Honorable Joseph F. Bianco
April 27, 2021
Page 2

knowledge of Danske’s additional loans, the amounts repaid to Danske, how the borrower was
using those funds and any allegations that Danske and the borrower were purportedly colluding to
deplete equity in the resort. These issues are directly relevant in determining equitable estoppel
and go to the credibility of the government’s underlying allegations.

           2. The Government Must Present to the Court a Plan for an Interlocutory Sale
              on an Expedited Basis.

        During the December 10, 2020 hearing, the government represented to the Court that it had
taken the steps necessary to effectuate an interlocutory sale in Mexico. 12/10/20 Tr. at 34. Now
that a consensual resolution is off the table, the time is now for the government to proceed as
swiftly as possible to complete an interlocutory sale. As we have stated from the beginning of
these proceedings, it is our view that the U.S. government cannot effectuate a sale of property in
Mexico. Rather, the only way for the U.S. government to effectuate an interlocutory sale of the
Resort Property is through Mexican authorities. This process, assuming Mexican authorities
would agree to do so, will undoubtedly take years. The Resort Property, however, does not have
years to wait. The government must present to the Court its plan for effectuating a sale and how
long that process will take.

         Given that the government apparently has no intent from withdrawing the Resort Property
from forfeiture regardless of the amount of Danske’s recognized claim, moving swiftly to sell the
Resort Property is in all parties’ interests. The Borrower has been in default of its loan obligations
due Danske since September 30, 2019. Notwithstanding that and without waiving the default or
its right to exercise its remedies, Danske has continued to support the Resort Property by permitting
the Borrower to continue selling collateral, including parcels of real property and time share
interests, without requiring that the proceeds (or some portion thereof) be paid to Danske or
otherwise protected in escrow. Rather, the Borrower has used the sale proceeds to continue
financing its on-going operations and construction at the Resort Property, which is a primary
reason the Resort Property is able to continue as a going concern. In light of the ongoing default
and the failure to reach a consensual resolution, Danske has an obligation to its shareholders to
condition release of collateral on securing sales proceeds in escrow. Danske, therefore, can no
longer sign instruction letters that allow for sales of parcels of property and it will not agree to
release any of the collateral until the sales proceeds are deposited in escrow and held for the
potential benefit of Danske subject to final determination of its claim.
The Honorable Joseph F. Bianco
April 27, 2021
Page 3

             3. Danske’s Ability to Sell its Claim in this Forfeiture Proceeding and its
                Underlying Note.

         Given that Danske was not able to reach a settlement with the government and it is not at
all clear that the government would withdraw the property from forfeiture even if the Court
recognized Danske’s claim up to over $200 million (or even less), it may take years for Danske to
recover. As it is now, and since September 2019, Danske has not been paid what it is owed on its
loans and as such is considering all options in order to effectuate an exit. One such avenue is for
Danske to sell its interest and note to a buyer willing to purchase it (and given these proceedings,
at a significant discount). In this regard, Danske has been approached by an interested buyer,
Silverpeak, an alternative investment management firm, and SEC registered investment advisor,
with expertise in three target asset classes: real estate, energy, and credit (additional information
can be found at www.Silverpeak.com). In order for Danske to sell its interest and note, however,
any buyer would want the assurance that the new noteholder/assignee stands in Danske’s position
in this proceeding.2 Additionally, Silverpeak has indicated a preliminary interest in permitting the
Borrower to continue selling parcels of real property and time share interests in order to support
the operations and construction of the Resort Property. Thus, we request to discuss this issue with
the Court at the next hearing. The sale of Danske’s interest and note may ultimately avoid further
litigating Danske’s interest because the purchaser of Danske’s interest may be interested in
entering into a settlement agreement with the government.

        We thank the Court for its time and attention to this matter.


                                                                         Respectfully,


                                                                         /s/ George Kostolampros

                                                                         George Kostolampros
                                                                         Doreen S. Martin
                                                                         Xochitl S. Strohbehn

cc:      All parties of record via ECF


2
  As the Court is aware, Danske’s motion for summary judgment, which the Court granted subject to determination
of the amount of Danske’s claim, asked that the Court “grant this Motion, recognize Danske (and its successors and
assigns) as a bona fide purchaser for value of senior secured interests in the Equity Interests and Resort Property,
including Danske’s right to default interest, and amend the Preliminary Order to reflect Danske’s senior secured
interests with the amount of Danske’s claim to be calculated (inclusive of default interest) at the time of amendment.”
Danske June 19, 2020 Motion for Summary Judgment, p. 24 (emphasis added).
